Citation Nr: 1419443	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  13-36 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran had active service from December 1942 to November 1945. This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from obtaining or maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claim on appeal, because it is granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2013).

The Veteran is rated a combined 70 percent disabled from September 29, 2011.  His service-connected conditions include (1) cold injury residuals of the right foot (30 percent disabling); (2) cold injury residuals of the left foot (30 percent); (3) tinnitus (10 percent); (4) cold injury residuals of the left hand (10 percent); (5) cold injury residuals of the right hand (10 percent); and (6) bilateral hearing loss (0 percent).  Because his disabilities of the upper extremities are considered one disability, he meets the schedular criteria for a TDIU; the only issue for resolution on appeal is whether the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  To be awarded a total disability evaluation based on individual unemployability due to service connected disorders, in addition to meeting the schedular requirements, the Veteran's service-connected disabilities, standing alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether a Veteran is entitled to TDIU, consideration is given to his level of education, special training, and previous work experience, but not to his age or impairment caused by disabilities that are not service connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2013).

The Board finds that the evidence is at least in equipoise, and thus that the appeal should be granted.  The Veteran's June 2012 TDIU claim shows that he has an eighth grade education and worked at the same job from 1946 until he retired in 1987.  He worked in the garment industry in pattern grading.  He had not obtained any sort of training for other work at any time.

In an October 2012 opinion, a VA examiner stated that the Veteran's hearing loss and tinnitus would cause him to have limited ability to do tasks and activities that involved precise hearing and noise exposure.  The examiner also stated that the Veteran's cold injuries would cause limited ability to do tasks that involve exposure to cold environments or other cold exposure.  The examiner did not address these statements in light of the Veteran's education and work history.  

In a January 2013 written statement, the Veteran's private physician indicated that he had weakness of all of his extremities from cold injury that he sustained in service.  He also had hearing loss from his years of service.  Those medical problems made him unable to be employed.

The Board finds that the preponderance of the evidence indicates that the Veteran is unemployable due to his service-connected disabilities.  The VA examiner found that the Veteran would only be limited from tasks and activities that involved precise hearing, noise exposure, or that involve exposure to cold environments.  The private physician's opinion is certainly brief.  However, as the Veteran's regular treatment provider, her assessment of his employability is given significant probative weight.  The Board notes that the Veteran has only an eighth grade education and has never been trained for any job other than the one he held from 1946 to 1987 in pattern grading.  While there is no indication that he had trouble while he was still working, the Veteran's employability prior to 1987 is not at issue here; it is current employability that is at issue. 

We find that, given his work history, education history, and the limitations caused by his present service-connected disabilities, the evidence demonstrates that the Veteran could not obtain and maintain substantially gainful employment.  Thus, the benefit sought on appeal should be granted.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


